 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
10    UZMA SHAH et al.,                                 Case No. C18-1345RSM

11                   Plaintiffs,                        ORDER RE: MOTIONS FOR SUMMARY
                                                        JUDGMENT
12                       v.
13
      UNITED STATES CITIZENSHIP
14    & IMMIGRATION SERVICES, et al.,
15                   Defendants.
16
                                        I.      INTRODUCTION
17
            This matter comes before the Court on the Parties’ cross-motions for Summary
18
19   Judgment. Dkts. #23 and #29. Plaintiffs Uzma Shah and her husband Pratap Sundavadara

20   bring this action to challenge Defendant United States Citizenship and Immigration Services
21
     (“USCIS”)’s finding that their marriage was not bona fide and was entered into for immigration
22
     purposes, ultimately resulting in the denial of Plaintiff Shah’s I-130 visa petition. Plaintiffs
23
24   filed this action challenging that decision as arbitrary and capricious under the Administrative

25   Procedures Act (“APA”). For the reasons stated below, the Court GRANTS Defendants’
26   Motion and DENIES Plaintiffs’ Motion.
27
28



     ORDER RE: MOTIONS FOR SUMMARY JUDGMENT - 1
                                           II.   BACKGROUND
 1
 2          Plaintiffs seek judicial review of USCIS’s September 30, 2017, denial of the I-130

 3   Petition for Alien Relative that Plaintiff Shah filed on October 28, 2015, on behalf of Plaintiff
 4
     Sundavadara. Dkt. #1, ¶¶ 1.1, 8.2. Plaintiff Shah is a naturalized United States citizen who
 5
     immigrated from Pakistan. Dkt. #30, Declaration of Michelle R. Lambert (“Lambert Decl.”),
 6
 7   Ex. 1. Plaintiff Sundavadara is a citizen of India. Id. Shah and Sundavadara married on

 8   August 18, 2015, in King County, Washington. Id. By filing the I-130 Petition, Plaintiff Shah
 9   sought to qualify Plaintiff Sundavadara as her spouse under section 201(b) of the Immigration
10
     and Nationality Act (“INA”). Id. Plaintiff Sundavadara also filed a Form I-485 Application to
11
     Register Permanent Residence or Adjust Status. Dkt. #1 at ¶ 8.2.
12
13          In support of the I-130 Petition, Plaintiff Shah provided documentary evidence of her

14   marriage to Plaintiff Sundavadara. This included their birth certificates, divorce decrees from
15   prior spouses, lease agreement, utility bills, photos, marriage certificate, bank statements,
16
     personal correspondence, and other documents. Lambert Decl., Ex. 2. Seven months later,
17
     USCIS scheduled the couple for an interview at the Seattle Field Office.
18
19          On May 2, 2016, Plaintiffs appeared for the interview with an immigration Services

20   Officer. Lambert Decl., Ex. 3. At the interview, Plaintiffs provided testimony under oath and
21
     provided documentary evidence to establish their marriage. Lambert Decl., Ex. 4 at 1. The
22
     Services Officer interviewed Plaintiffs separately concerning the bona fides of their marriage.
23
24   Id.; see also Lambert Decl., Ex. 5.

25          USCIS maintains that Plaintiffs testified inconsistently with each other or with their
26   documentary evidence. Defendants state:
27
                    For example, Plaintiff Sundavadara stated that he proposed
28                  marriage in a restaurant in Federal Way, yet Plaintiff Shah claimed



     ORDER RE: MOTIONS FOR SUMMARY JUDGMENT - 2
                    that he proposed to her by email prior to returning to Seattle.
 1
                    [Lambert Decl.,] Ex. 4, Decision, at 2. As for their living
 2                  arrangements, on their G-325A, biographic information forms,
                    Plaintiffs both claimed to have moved in together in August 2015,
 3                  under a jointly signed lease. Id., at 3. However, at their interviews,
                    they both testified that only Plaintiff Sundavadara lived at the
 4
                    listed address and that Plaintiff Shah continued to live in Federal
 5                  Way with her children. Id. When asked, separately, about activities
                    that Plaintiffs engaged in together, neither provided a detailed
 6                  response. Id. When specifically asked what Plaintiffs did during
 7                  their last day off, Plaintiffs’ stories contradicted one another. Id.

 8   Dkt. #29 at 4–5. Because of these discrepancies, the case continued for additional review. Id.
 9          On August 9, 2016, at 7:15 in the morning, two immigration officers conducted a site
10
     visit. Dkt #30-4 at 4. The officers advised Plaintiff Shah that they were at the home to talk
11
     about Plaintiffs’ pending applications with USCIS. Id. Ms. Shah greeted the officers at the
12
13   door, went back inside for a few minutes, then admitted the officers. Id. For security reasons,

14   the officers asked how many people were in the residence at that time. Id. Ms. Shah stated
15   three—herself and her two daughters, who were sleeping. Id. The officers asked where
16
     Plaintiff Sundavadara was currently, and she stated that he was at work at Lucky Casino (this is
17
     later to be corrected to the Emerald Queen Casino). Dkt #30-4 at 4. When asked to see
18
19   Plaintiff Sundavadara’s mail, Plaintiff Shah stated that it was in her car, and was unable to

20   show the officers any mail currently in the home belonging to him because she tends to throw it
21
     away after he looks at it. Id.
22
            The officers repeatedly asked for evidence of Mr. Sundavadara’s possessions being in
23
24   the house—clothes, etc. They observed only female clothes being in the closet, and only a few

25   t-shirts, shorts, or sweatpants that could be male clothes.       Id.   When asked to see Mr.
26   Sundavadara’s razor, Plaintiff Shah produced a pink razor, which she claimed to be his. Id.
27
     Plaintiff Shah claimed there was no shaving cream because Mr. Sundavadara shaves with soap.
28



     ORDER RE: MOTIONS FOR SUMMARY JUDGMENT - 3
     When asked where Mr. Sundavadara keeps his underwear and socks, Ms. Shah said she would
 1
 2   have to look in the laundry, found none in the laundry, then stated that Mr. Sundavadara does

 3   not wear underwear. Id.
 4
              The officers then checked two other bedrooms, one which obviously belonged to one of
 5
     the daughters and the other which was locked. At first Ms. Shah said that this bedroom
 6
 7   belonged to her other daughter, but then that daughter walked in from the outside of the house.

 8   Id. Ms. Shah then instructed the occupant of the room to open the locked door, and a man
 9   named Syed Ali was revealed. This man said he was the father of the two girls and Ms. Shah’s
10
     ex-husband.       Id. Although Ms. Shah and Mr. Ali stated that he was just “lying down and
11
     resting,” the officers believed he had spent the night at the house. Id. As stated by USCIS:
12
13   “[t]he officers advised Mr. Ali that his car is cold, and that combined with him being in a

14   bedroom sleeping in the home without socks while his daughters were also still asleep, and
15   appearing to be just waking up himself, indicates that he may have been at the residence for a
16
     while, possibly overnight. Mr. Ali stated that his car does not heat up, even when he drives to
17
     Portland, but provided no explanation or clarification to the timeline of events in question that
18
19   morning.” Id. at 5.1

20            On March 8, 2017, USCIS issued a notice of Intent to Deny (“NOID”) advising that
21
     evidence supporting the petition was insufficient and giving Plaintiffs 30 days to respond. Dkt
22
     #30-3. Plaintiffs submitted additional documents, such as bills, mail, pictures, and fertility
23
24   records. However, on September 30, 2017, USCIS determined that these records did not

25   1
       Although these facts are drawn from USCIS records, Plaintiffs do not contest the vast majority of them in
     briefing. Plaintiffs do submit evidence that Mr. Ali’s vehicle engine “was of the type that the engine does not
26   heat.” Dkt. #23 at 8 (citing Dkt. #23-1 at 26, March 19, 2017, invoice from Honda dealership stating “the bonnet
     and the grill never heat up because it is desined [sic] to have air flow and insulation to keep it cool.”). Plaintiffs do
27   submit statements from Ms. Shah’s daughters where they state that Mr. Sundavadara is in a loving relationship
     with their mother, that Mr. Ali was just visiting and that their mother did not lie to the USCIS officers. Dkt. #23-1
28   at 17–24. The Court has reviewed these statements and finds nothing to raise a question of fact as to any of the
     specific facts above.


     ORDER RE: MOTIONS FOR SUMMARY JUDGMENT - 4
     overcome the evidence from the site visit and reached its decision denying the I-130 petition.
 1
 2   Dkt. #30-4 at 5.

 3          On October 31, 2017, Plaintiff Shah appealed USCIS’s denial of the I-130 Petition to
 4
     the BIA. Dkt. #1 at ¶ 8.7. On June 26, 2018, the BIA issued its decision dismissing the appeal,
 5
     finding that “the evidence is not sufficient to overcome the discrepancies identified during the
 6
 7   parties’ marriage interview before the USCIS and the factual findings regarding the site visit

 8   conducted at the alleged marital home.” Lambert Decl., Ex. 6, at 1.
 9          The BIA’s decision described the evidence submitted in response to the NOID, which
10
     included the fertility records. Id.    It acknowledged the remaining documentary evidence
11
     submitted by Plaintiffs to support a bona fide marriage. Id. Specifically, the decision took
12
13   notice of Plaintiff Shah’s pregnancy and stated that this was a positive consideration, but it was

14   not dispositive. Id. The decision stated, “[t]he adverse findings of the marital interview and
15   the site visit are entitled to significant weight and they have not been adequately addressed by
16
     [Plaintiff Shah].” Id. Based on the totality of the circumstances presented and the evidence of
17
     record, the BIA dismissed the appeal. Id. This lawsuit followed.
18
19                                          III.   DISCUSSION

20      A. Legal Standard
21
            Summary judgment is appropriate where “the movant shows that there is no genuine
22
     dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
23
24   R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Material facts are

25   those which might affect the outcome of the suit under governing law. Anderson, 477 U.S. at
26   248. In ruling on summary judgment, a court does not weigh evidence to determine the truth of
27
     the matter, but “only determine[s] whether there is a genuine issue for trial.” Crane v. Conoco,
28



     ORDER RE: MOTIONS FOR SUMMARY JUDGMENT - 5
     Inc., 41 F.3d 547, 549 (9th Cir. 1994) (citing Federal Deposit Ins. Corp. v. O’Melveny &
 1
 2   Meyers, 969 F.2d 744, 747 (9th Cir. 1992)).

 3          On a motion for summary judgment, the court views the evidence and draws inferences
 4
     in the light most favorable to the non-moving party. Anderson, 477 U.S. at 255; Sullivan v.
 5
     U.S. Dep't of the Navy, 365 F.3d 827, 832 (9th Cir. 2004). The Court must draw all reasonable
 6
 7   inferences in favor of the non-moving party. See O’Melveny & Meyers, 969 F.2d at 747, rev’d

 8   on other grounds, 512 U.S. 79 (1994). However, the nonmoving party must make a “sufficient
 9   showing on an essential element of her case with respect to which she has the burden of proof”
10
     to survive summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
11
            The APA provides for judicial review of final agency decisions. 5 U.S.C. §§ 702, 706.
12
13   Courts routinely resolve APA challenges to an agency’s administrative decision by summary

14   judgment. Nw. Motorcycle Ass’n v. U.S. Dept. of Agric., 18 F.3d 1468, 1481 (9th Cir. 1994).
15   However, in cases involving review of a final agency action under the APA, courts do not
16
     utilize the standard analysis under Rule 56 for determining whether a genuine issue of material
17
     fact exists “because of the limited role of a court in reviewing the administrative record.”
18
19   Sierra Club v. Mainella, 459 F. Supp. 2d 76, 89 (D.D.C. 2006) (citations omitted); see also

20   Occidental Eng’g Co. v. INS, 753 F.2d 766, 769-70 (9th Cir. 1985). The Court “is not required
21
     to resolve any facts in a review of an administrative proceeding;” rather, summary judgment
22
     serves as the mechanism for deciding, as a matter of law, whether agency action is supported
23
24   by the administrative record and otherwise consistent with the APA standard of review. Sierra

25   Club, 459 F. Supp. 2d at 90 (citations omitted). An agency’s factual findings are reviewed for
26   “substantial evidence,” meaning that they should not be disturbed “unless the evidence
27
28



     ORDER RE: MOTIONS FOR SUMMARY JUDGMENT - 6
     presented would compel a reasonable finder of fact to reach a contrary result.” Herrera v.
 1
 2   USCIS, 571 F.3d 881, 885 (9th Cir. 2009) (citation and internal quotation marks omitted).

 3          The APA provides that a court “shall. . . hold unlawful and set aside agency action. . .
 4
     found to be. . . arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
 5
     law.” 5 U.S.C. § 706(2)(A). To satisfy this standard, an agency must “examine the relevant
 6
 7   data and articulate a satisfactory explanation for its action including a rational connection

 8   between the facts found and the choice made.” Encino Motorcars, LLC v. Navarro, 136 S. Ct.
 9   2117, 2125, 195 L. Ed. 2d 382 (2016) (quoting Motor Vehicle Mfrs. Ass'n of U.S. v. State Farm
10
     Mut. Auto. Ins. Co., 463 U.S. 29, 43, 103 S. Ct. 2856, 77 L. Ed. 2d 443 (1983)). APA review
11
     of the agency’s action is generally limited to “the record that was before the agency at the time
12
13   the challenged decision was made.” Greater Yellowstone Coal, Inc. v. Servheen, 665 F.3d

14   1015, 1024 n.2 (9th Cir. 2011).
15          “[I]f an agency relies on two grounds for a decision, a court may sustain it if one is
16
     valid and if the agency would clearly have acted on that ground even if the other were
17
     unavailable.” Syracuse Peace Council v. FCC, 867 F.2d 654, 657, 276 U.S. App. D.C. 38
18
19   (D.C. Cir. 1989). However, because “a reviewing court. . . must judge the propriety of

20   [agency] action solely by the grounds invoked by the agency,” post hoc explanations that the
21
     agency did not articulate when it acted are insufficient. SEC v. Chenery Corp., 332 U.S. 194,
22
     196, 67 S. Ct. 1575, 91 L. Ed. 1995 (1947).
23
24      B. Analysis

25          As previously stated, Plaintiff Shah filed an I-130 petition to obtain immediate relative
26   immigration status for Plaintiff Sundavadara as a spouse. A marriage entered into “for the
27
     purpose of evading the immigration laws” does not qualify. 8 U.S.C. § 1154(c)(2); Vasquez v.
28



     ORDER RE: MOTIONS FOR SUMMARY JUDGMENT - 7
     Holder, 602 F.3d 1003, 1014 (9th Cir. 2010). “The central question in determining whether an
 1
 2   alien entered into her marriage in good faith, and not for the purpose of procuring an

 3   immigration benefit, . . . [remains] whether she and [her spouse] intended to establish a life
 4
     together at the time they were married.” Vasquez, 602 F.3d at 1014 (internal quotation marks
 5
     and citation omitted).
 6
 7          As the applicant for an immigration benefit, Plaintiff Shah bore the burden to prove a

 8   bona fide marriage with Plaintiff Sundavadara throughout the administrative proceedings. 8
 9   C.F.R. § 103.2(b)(1); Avitan v. Holder, 10-cv-3288-JCS, 2011 U.S. Dist. LEXIS 12310, at *7
10
     (N.D. Cal. Feb. 8, 2011). The burden of proof remains with the applicant seeking a visa
11
     throughout the process because approval of a visa petition “is merely a preliminary step in the
12
13   visa application process.” Tongatapu Woodcraft Hawaii, Ltd. v. Feldman, 736 F.2d 1305, 1308

14   (9th Cir. 1984). Plaintiff Shah had to “‘resolve the inconsistencies’” in the record “‘by
15   independent objective evidence.’” Love Korean, 549 F.3d 749, 754 (9th Cir. 2008) (quoting
16
     Matter of Ho, 19 I. & N. Dec. 582, 591-92 (BIA 1988)). Under this standard of proof,
17
     “[a]ttempts to explain or reconcile the conflicting accounts, absent competent objective
18
19   evidence pointing to where the truth, in fact, lies, will not suffice.” Id.

20          On the other hand, USCIS must prove by “substantial and probative evidence” that the
21
     petitioners married to evade immigration laws for an I-130 to be rejected on that basis. Damon
22
     v. Ashcroft, 360 F.3d 1084, 1088 (9th Cir. 2004); Avitan, 2011 U.S. Dist. LEXIS 12310 at *7.
23
24   “‘Substantial evidence’ means more than a mere scintilla but less than a preponderance; it

25   means such relevant evidence that a reasonable mind might accept as adequate to support a
26   conclusion.” Baria v. Reno, 94 F.3d 1335, 1340 (9th Cir. 1996) (citing Andrews v. Shalala, 53
27
     F.3d 1035, 1039 (9th Cir. 1995)).
28



     ORDER RE: MOTIONS FOR SUMMARY JUDGMENT - 8
            In this case one bad site visit has doomed Plaintiffs’ I-130 petition. The pertinent facts
 1
 2   of that visit—what was said and observed—are not genuinely in dispute. Ms. Shah’s living

 3   arrangement (or visitation arrangement) with Mr. Ali, the father of her children, is less damning
 4
     to her I-130 petition than her attempts to conceal the truth of who was in the house, why he was
 5
     there, and why her husband was not. This site visit, prompted by prior inconsistencies in
 6
 7   statements from the Plaintiffs, together with the subsequent analysis of USCIS, add up to

 8   substantial and probative evidence that petitioners married to evade immigration laws.
 9   Whether or not the other evidence submitted by Plaintiffs—e.g. her fertility treatment
10
     records—would have persuaded this Court to come to a different outcome is not the valid
11
     standard. The Court agrees with Defendants that the prior decisions by USCIS were reasonable
12
13   given the facts available at the time, not arbitrary and capricious, and that, under the deferential

14   standards of APA review listed above, this Court should not disturb USCIS’s conclusions.
15                                          IV.     CONCLUSION
16
            Having considered the Motions of the parties and the entire record, the Court hereby
17
     finds and ORDERS:
18
19      1) Plaintiffs’ Motion for Summary Judgment, Dkt. #23, is DENIED.

20      2) Defendants’ Cross Motion for Summary Judgment, Dkt. #29, is GRANTED. Plaintiffs’
21
            claims are DISMISSED.
22
        3) This case is CLOSED.
23
24          DATED this 17 day of December 2019.

25
26
27
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER RE: MOTIONS FOR SUMMARY JUDGMENT - 9
